Frobssel, J. (dissenting).
I cannot agree that extraordinary circumstances justify the “ unusual methods ” followed in fixing the challenged assessment here. On the second appeal, all parties agreed that real property on Staten Island was assessed on the average at 59% of full value during 1952. There was no basis in law for fixing the equalization rate at 88%.
The order appealed from should be reversed.
Chief Judge Desmond and Judges Dye, Fuld, Van Voqrhis and Foster concur in Per Curiam opinion; Judge Frobssel dissents in a memorandum; Judge Burke taking no part.
Order affirmed.